06-3493-ag
     Rajah v. Mukasey



 1                             UNITED STATES COURT OF APPEALS
 2
 3                                   FOR THE SECOND CIRCUIT
 4
 5
 6
 7                                          August Term, 2007
 8
 9   (Argued: November 21, 2007                                       Decided: September 24, 2008)
10
11                                        Docket No. 06-3493-ag
12
13
14
15
16
17                                        MOHAMED RAJAH,
18
19                                              Petitioner,
20
21                                                 – v. –
22
23   MICHAEL B. MUKASEY,1 as Attorney General of the United States; MICHAEL CHERTOFF,
24    as Secretary of the U.S. Department of Homeland Security; and MARTIN FICKE, as Special
25   Agent-in-Charge of the New York District of the U.S. Immigration and Customs Enforcement,
26
27                                             Respondents.
28
29
30
31
32
33   Before: WINTER, WALKER, and CALABRESI, Circuit Judges.
34
35           Petition for review of denial by an Immigration Judge, affirmed by the Board of

36   Immigration Appeals (“BIA”), (1) to terminate immigration proceedings, (2) to suppress


             1
1            Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Michael B.
2    Mukasey has been substituted for former Attorney General Alberto R. Gonzales as the
3    respondent in this case.

                                                     1
 1   evidence gathered through the National Security Entry-Exit Registration Program, and (3) to

 2   grant a continuance pending the adjudication of a labor certification applied for on behalf of

 3   petitioner Rajah. The petition for review is GRANTED, the BIA’s order is VACATED, and the

 4   case is REMANDED to the BIA for further proceedings consistent with this opinion.

 5
 6                                         ANN C. POTTRATZ (Wanyong Austin, on the brief),
 7                                         Lutheran Social Services of N.Y., New York, N.Y., for
 8                                         Petitioner.
 9
10                                         SONG E. PARK (Peter D. Keisler, Assistant Attorney
11                                         General, M. Jocelyn Lopez Wright, Assistant Director, on
12                                         the brief), Office of Immigration Litigation, Washington,
13                                         D.C., for Respondents.
14
15
16
17
18   CALABRESI, Circuit Judge:

19          This case presents us with the thorny task of reviewing a discretionary determination of

20   the Immigration courts – whether or not to grant a continuance – a determination that must lie, as

21   we have said, “within the range of permissible decisions.” Morgan v. Gonzales, 445 F.3d 549,

22   552 (2d Cir. 2006) (quoting Zervos v. Verizon New York, Inc., 252 F.3d 163, 169 (2d Cir. 2001)).

23   We lack guidance from the BIA, however, as to the contours of this range, and although we have

24   found certain decisions denying continuances clearly within the meets and bounds of

25   permissibility, the case before us does not neatly fall into such a category. Here, petitioner

26   requested a continuance where an application for labor certification, which, in conjunction with

27   an I-140 employment-based visa, would allow petitioner to adjust to legal status, had been timely

28   filed on petitioner’s behalf. Through no fault of petitioner’s, however, and due to unexpected

29   and lengthy delays, the certification had not yet been adjudicated by the Department of Labor.


                                                       2
 1   The Immigration Judge (“IJ”), affirmed by the BIA, denied the continuance, finding, without

 2   discussion, that petitioner had “sufficient time.” During the pendency of his appeal before this

 3   Court, petitioner’s labor certification was approved.

 4          We cannot adequately consider whether the agency abused its discretion in denying

 5   petitioner’s request for a continuance in the case before us in the absence of standards that reflect

 6   the various situations of those seeking such continuances. These standards must take into

 7   account (a) the intent of Congress in creating a mechanism for adjusting status based on labor

 8   certification and visa eligibility, as expressed in 8 U.S.C. § 1255(i), (b) the lengthy delays and

 9   uncertainties caused by the implementation of this mechanism, and (c) the effect, if any, in a

10   given case, of a labor certification being approved after the agency has acted, but while the case

11   is still sub judice. In remanding to the BIA, we seek a quantum by which better to measure the

12   reasonableness of a petitioner’s request for a continuance, and a clearer demarcation of the range

13   of permissibility to be exercised by the IJ. It is the BIA’s responsibility and opportunity to

14   provide these standards in the first instance. See Poole v. Mukasey, 527 F.3d 257, 259 (2d Cir.

15   2008) (observing with approval that “[n]ormally, the Government urges us to insist that the BIA

16   have the initial opportunity to construe the statutes it administers”); cf. Mei Juan Zheng v.

17   Mukasey, 514 F.3d 176, 184 (2d Cir. 2008) (remanding to the BIA for further consideration of a

18   frivolousness finding for the reasons set forth in Yuanliang Liu v. U.S. Dep’t of Justice, 455 F.3d

19   106 (2d Cir. 2006)); Yuanliang Liu, 455 F.3d at 116 (remanding to the BIA for explication of

20   standards regarding frivolousness determinations).2

21


            2
 1              As noted infra, the Attorney General has expressly approved this approach.

                                                       3
 1                                            BACKGROUND

 2          Petitioner Mohamed Rajah (“Petitioner” or “Rajah”), a native and citizen of Morocco,

 3   entered the United States in December 1994 on a six-month nonimmigrant (tourist) visa. He

 4   remained in the country after his visa expired on May 12, 1995. In April 2001, an application for

 5   labor certification was filed with the Department of Labor on Rajah’s behalf by Rajah’s

 6   employer, Crosslands Transportation, Inc. This certification was approved shortly before oral

 7   argument in this case, on July 11, 2007. On January 9, 2003, Rajah went to the offices of the

 8   Immigration and Nationality Service (“INS”) in New York City,3 in order to register with the

 9   United States government pursuant to the National Security Entry-Exit Registration System

10   (“NSEERS”), which had been created in the aftermath of the terrorist attacks on September 11,

11   2001.4 At that time, Rajah was given a notice requiring him to return on April 22, 2003, in order

12   to be served with a Notice to Appear.

13          On April 25, 2003, immigration officials, now part of the Department of Homeland

14   Security (“DHS”), began removal proceedings against Rajah, charging him as subject to removal



            3
 1            On March 1, 2003, the Immigration and Nationality Service (“INS”) was reconstituted
 2   as the Bureau of Customs and Immigration Enforcement and the Bureau of U.S. Citizenship and
 3   Immigration Services, both within the Department of Homeland Security (“DHS”).
            4
 1            The NSEERS program required all nonimmigrant males, aged 16 or older, from twenty-
 2   five designated countries, to register with DHS, to submit various documents and information,
 3   and to be fingerprinted and photographed. See 8 C.F.R. §§ 214.1(f), 264.1(f)(4). These aliens
 4   were required to report to DHS “upon arrival, approximately 30 days after arrival; every twelve
 5   months after arrival; upon certain events, such as a change of address, employment or school;
 6   and at the time they leave the United States.” 67 Fed. Reg. 52,584 (Aug. 12, 2002). (The
 7   requirements of 30-day and one year residency reports were suspended by DHS in December
 8   2003. See DHS, Fact Sheet: Changes to NSEERS, Dec. 1, 2003, available at
 9   http://www.dhs.gov/xnews/releases/press_release_0305.shtm.) Morocco was one of the
10   countries whose citizens were subject to NSEERS. See 67 Fed. Reg. 70,526 (Nov. 22, 2002).

                                                     4
 1   for overstaying his six-month nonimmigrant visa. See 8 U.S.C. § 1227(a)(1)(B). Rajah was

 2   ordered to appear before an Immigration Judge (“IJ”) on May 30, 2003. The hearing was

 3   postponed to August 1, 2003 by IJ Barbara Nelson to give Rajah an opportunity to get an

 4   attorney. At the August 1 hearing, Rajah submitted a letter from the Arabic American Family

 5   Support Center, which stated that the Center was “actively making efforts to find [Rajah] legal

 6   counsel,” but that due to the “overwhelming number of special registrants [under NSEERS]” the

 7   Center had thus far been unable to secure Rajah legal representation. IJ Nelson agreed to

 8   adjourn the hearing until September 26.

 9          In a letter dated September 24, the City Bar Fund, an Association of the Bar of the City of

10   New York Fund, Inc., requested that IJ Nelson adjourn Rajah’s proceedings for two months,

11   during which time the City Bar Fund would prepare a lawyer to undertake Rajah’s representation.

12   This letter detailed the creation of a “Special Registration Project,” designed to provide legal

13   assistance to those aliens, like Rajah, who had been subjected to the NSEERS program. This

14   Project sought to provide pro-bono attorneys to those aliens placed in removal proceedings as a

15   consequence of having registered pursuant to the NSEERS program, and, to that end, had

16   prepared an October 16, 2003 training session on the legal issues raised by NSEERS for

17   attorneys willing to serve. In response to this letter, at Rajah’s hearing on September 26, IJ

18   Nelson agreed to an adjournment—albeit shorter than that requested by the City Bar Fund – of

19   one month.

20          On October 31, 2003, Rajah and his lawyer, Justine Foreman, arrived at the scheduled

21   hearing. Ms. Foreman requested an additional brief adjournment as she had “just received

22   [Rajah’s] case this week,” and had not yet had time to review his file. IJ Nelson agreed to


                                                      5
 1   postpone the case until November 21, 2003.

 2          On November 21, 2003, Rajah, now represented by Jocelyn Normand, requested a

 3   continuance, as Rajah’s employer had filed a labor certification on his behalf on April 27, 2001.

 4   IJ Nelson responded that “Mr. Rajah has had four adjournments. I don’t adjourn cases for labor

 5   certs.” She continued, “I’ll give you one adjournment to apply for any other relief he may be

 6   eligible for, which might be voluntary departure, it might be asylum, I don’t know what it would

 7   be. But at the next hearing he either has to file an application for some relief or apply for

 8   voluntary departure. Or if the labor cert has been approved then, if there’s an I-140 pending I

 9   adjourn for that.” 5 Ms. Foreman clarified to IJ Nelson that should Rajah be unable to file an I-

10   140 by the date of the next adjournment—his ability to do so contingent on the Department of

11   Labor’s having approved his labor certification—she, as his lawyer, intended to file a motion to

12   terminate the proceedings. Given that information, IJ Nelson adjusted the schedule, requiring

13   the termination motion to be filed on December 19, 2003.

14          At the hearing on December 19, IJ Nelson gave DHS a month to respond to Rajah’s

15   motion to terminate proceedings, and scheduled the next hearing for January 16, 2004. As of that

16   date, IJ Nelson had not received any submission from DHS in response to Rajah’s motion to



            5
 1             Immigration and Nationality Act (INA) section 245(i), 8 U.S.C. § 1255(i), offered a
 2   route to legalization for certain aliens, physically present in the United States, who were the
 3   beneficiaries of an application for labor certification filed prior to April 30, 2001. ( This sunset
 4   date was extended by the LIFE Act, enacted on December 21, 2000, Pub. L. No. 106-554, 114
 5   Stat. 2763 (codified as amended at 8 U.S.C. §1255 (2000)).) Labor certification is a prerequisite
 6   to an employment-based visa, for which an employer must file an I-140 petition. In order to
 7   adjust status under § 1255(i), an “immigrant visa must be immediately available to the alien at
 8   the time the application [to adjust status] is filed.” 8 U.S.C. § 1255(i)(2)(B). Rajah does not
 9   contend that he was eligible for adjustment of status, merely that he had, before the deadline of
10   April 30, 2001, begun the process created in § 1255(i).

                                                       6
 1   terminate on various constitutional grounds. Eventually, the hearing resumed on March 19,

 2   2004, at which time IJ Nelson denied Rajah’s motion to terminate. At that hearing, Rajah did not

 3   admit removability, and IJ Nelson requested evidence from DHS to establish Rajah’s

 4   removability, as charged in the initial Notice to Appear. DHS offered a copy of Rajah’s passport

 5   and his I-94 form, the admission of which was objected to by Rajah’s counsel.        Rajah’s counsel

 6   then filed a motion to suppress these documents. After the government responded to that motion

 7   , IJ Nelson set an individual hearing for Rajah on June 25, 2004.

 8          On June 25, Rajah’s lawyer again raised the labor certification question. She noted that

 9   Rajah’s case had already gone through many of the required stages6 and that she had discussed

10   the situation with Rajah’s attorney in charge of the certification. IJ Nelson agreed to adjourn the

11   case “one last time,” saying “[t]he next time you come in I’m going to need more than just what

12   you talked to the attorney about. I’m going to need something, a letter from the attorney or

13   something from the Department of Labor showing what cases they’re up to.” The case was

14   adjourned to November 19, 2004.

15          In November, IJ Nelson asked “is the labor cert approved?” Rajah’s lawyer responded,

16   “No, Judge. The last hearing you asked us to get a letter.” IJ Nelson then responded, “well, I

17   also told you at the last hearing that it was a final adjournment for the labor certification to be

18   adjudicated and if nothing had been finalized on that he would simply have to apply for whatever




            6
 1            Acquiring labor certification for a particular alien demands a variety (changing over
 2   time) of specific steps to be taken by the employer. Rajah’s lawyer notes that in his case, the
 3   employer had already gone through the stages of advertising the position to U.S. citizen workers.

                                                        7
 1   relief he was entitled to, whether it be asylum, voluntary departure, whatever.” 7 She adjourned

 2   the hearing until December 16, 2004, in order to provide Rajah with an interpreter at his final

 3   hearing.

 4           At the December 16, 2004 hearing, IJ Nelson found Rajah removable. In an effort to

 5   secure a continuance for his labor certification proceedings, Rajah’s lawyers submitted the

 6   Seventh Circuit’s decision in Suban v. Ashcroft, 383 F.3d 591, 593-94 (7th Cir. 2004) (finding an

 7   IJ erred in failing to grant petitioner a third continuance, where the denial was based simply on

 8   the fact that the labor authorities had not acted yet, instead of anything more particularized to the

 9   alien). IJ Nelson noted that the case was “not binding on the Immigration court sitting [] within

10   the 2nd Circuit’s jurisdiction,” and further stated that “the Court thinks that adjourning the case

11   for one and a half years is sufficient.”

12           Rajah timely appealed the Immigration Judge’s decisions—her denials of his motions to

13   terminate and to suppress evidence, and her decision ordering him removed from the United

14   States—to the Board of Immigration Appeals (“BIA”). On June 27, 2006, the BIA dismissed

15   Rajah’s appeal, addressing in some detail the constitutional arguments attacking the NSEERS

16   program that Rajah had presented in his submissions before the IJ. On the subject of the IJ’s

17   denial of a continuance based on the pending labor certification, the BIA found that the IJ had


            7
 1            Rajah did submit a letter to the IJ on November 19, 2004. The letter was dated June 16,
 2   2004, from the Alien Employment Certification Office of the State of New York Department of
 3   Labor. The letter stated that although Rajah’s labor certification had been filed on his behalf by
 4   Crosslands Transportation, Inc., on April 30, 2001, the case was “converted” on April 9, 2004.
 5   The letter continued, noting that “[b]ased on Federal procedures, all cases are processed
 6   according to the date of conversion and not the filing date.” It further stated that “the sunset of
 7   Section 245(i) in April 2001 caused the filing of thousands of unanticipated applications,” and, in
 8   conclusion, that “[w]e are working to the limits of our abilities to process these applications as
 9   quickly as possible.”

                                                       8
 1   properly denied Rajah’s motion for a continuance, based on the ground that “having adjourned

 2   the case for a year and a half was sufficient time.” In addition, the BIA stated that Rajah “did

 3   not provide any specific information from the Department of Labor showing when his

 4   application might be adjudicated, and to date, the respondent has not provided any information

 5   on the status of his application.”

 6          Rajah petitions this Court for review of the BIA’s decision, again raising the various legal

 7   and constitutional claims arguing that the NSEERS program, and DHS’s implementation of it,

 8   were unconstitutional and ultra vires, and, consequently, that the agency erred in failing (a) to

 9   suppress the evidence gathered through the NSEERS registration process and (b) to terminate the

10   proceedings against Rajah. Rajah also contends that the BIA and the IJ abused their discretion in

11   denying his request for a continuance pending the adjudication of his labor certification. Because

12   we cannot adequately consider whether the agency abused its discretion in denying petitioner’s

13   request for a continuance in the case before us in the absence of standards that reflect various

14   situations of those seeking such continuances, we remand the case to the BIA for an explication

15   of the standards applicable in such cases.8

16

17                                                 DISCUSSION

18          An Immigration Judge may grant a motion for continuance for good cause shown. See 8

19   C.F.R. § 1003.29. We review an IJ’s refusal to grant a continuance for abuse of discretion.

20   Sanusi v. Gonzales, 445 F.3d 193, 199 (2d Cir. 2006) (per curiam). Under this standard, “[a]n IJ


            8
 1           Petitioner’s remaining arguments are addressed in the separate opinion filed
 2   concurrently herewith. See Rajah v. Mukasey, — F.3d —, Nos. 06-3493-ag, 06-3811-ag, 06-
 3   4102-ag, 06-5390-ag (2d Cir. XXX XX, 2008).

                                                       9
 1   would [] abuse his discretion in denying a continuance if (1) [her] decision rests on an error of

 2   law (such as application of the wrong legal principle) or a clearly erroneous factual finding or (2)

 3   [her] decision – though not necessarily the product of a legal error or a clearly erroneous factual

 4   finding – cannot be located within the range of permissible decisions.” Morgan v. Gonzales, 445

 5   F.3d 549, 551-52 (2d Cir. 2006) (quoting Zervos v. Verizon New York, Inc., 252 F.3d 163, 169

 6   (2d Cir. 2001)) (quotation marks omitted).

 7          In some recent cases in which we have had occasion to address this issue, we have

 8   identified certain circumstances in which we have found it clear that the IJ has not abused his or

 9   her discretion in failing to grant a continuance. The factual records in these cases amply support

10   the IJs’ decisions as being well within the zone of permissibility. For example, in Morgan, we

11   found that the IJ did not abuse his discretion in denying a continuance so that a second petition to

12   adjust status on the basis of a marriage could be adjudicated, where the marriage in question had

13   already been determined not to be bona fide. 445 F.3d at 552. In Sanusi, we found no abuse of

14   discretion in denying a continuance, where petitioner was seeking to supplement the record with

15   medical evidence in support of a claim under the Convention Against Torture, and where

16   petitioner had been found incredible on his other claims for relief. 445 F.3d at 199-200.

17          Most recently, in Elbahja v. Keisler, 505 F.3d 125 (2d Cir. 2007) (per curiam), we were

18   confronted with a situation in which an alien, after having been twice denied in his attempts to

19   adjust his status based on his marriage to a U.S. citizen, next sought cancellation of removal

20   based on his marriage. During the pendency of these proceedings, however, Elbahja divorced his

21   wife, and decided to seek adjustment of status based on what his counsel represented as an

22   approved labor certification and an approved I-140 employment-based visa. After having


                                                      10
 1   requested a continuance to obtain copies of these approved documents, counsel, at the

 2   subsequent hearing, indicated to the IJ that neither document had been approved by the

 3   Department of Labor and provided no information concerning the status of the certification

 4   application. At this point, the IJ denied a further continuance. As with the petitioners in Morgan

 5   and Sanusi, there was ample indication on the record that Elbahja was not proceeding in good

 6   faith, particularly given the clear misrepresentation of the status of his labor certification and

 7   with various and changing attempts to seek relief over three years of removal proceedings.

 8           In Elbahja, we stated that “it does not constitute an abuse of discretion for an IJ to decline

 9   to continue a removal proceeding in order to permit adjudication of a removable alien’s pending

10   labor certification.” Id. at 129. And, certainly, in the circumstances presented in Elbahja, it did

11   not. We further noted that other circuits, namely the Third, Fifth and Eleventh, had determined

12   that, because any eventual adjustment of status would be “speculative” in the absence of an

13   approved labor certification, as the “mere filing of a labor certificate does not make an alien

14   eligible for adjustment of status under § 1255(i).” Zafar v. U.S. Attorney Gen., 461 F.3d 1357,

15   1363 (11th Cir. 2006). This statement, too, is undoubtedly correct, as the adjustment of status

16   regulation, 8 C.F.R. § 245.1(a), requires that an immigrant visa be “immediately available at the

17   time of filing. . . .”

18           Nonetheless, the reasoning of the Eleventh Circuit, and our own positive description of it

19   in Elbahja, leave open the fundamental question, raised by this Court in Thapa v. Gonzales, 460

20   F.3d 323, 335 (2d Cir. 2006): “whether a system that specifically provides for cancellation of

21   removal [or adjustment of status] on the basis of employment certification can escape being

22   arbitrary and capricious where it does not afford adequate time for a petitioner to obtain such


                                                       11
 1   labor certification, or where there is no reasoned standard for what length of time would be

 2   adequate.” Id. at 336 n.5.

 3          In Subhan v. Ashcroft, 383 F.3d 591 (7th Cir. 2004), the Seventh Circuit, likewise

 4   concerned with this express issue, found that the IJ had erred in not granting petitioner a third

 5   continuance where the ground for the application was adjustment of status based on employment

 6   entitlement. The Seventh Circuit noted that the IJ’s denial was “based simply on the fact that the

 7   labor authorities had not acted yet . . . instead of anything more particularized to the alien.” Id.

 8   at 593-94. In doing so, the Circuit noted the absence of agency standards and reasoning going

 9   beyond the mere fact that the labor certification had yet to be issued.

10          In view of the divergence of views both among the circuits and within our own circuit, it

11   seems especially important to get, from the agency charged with this area of law, a reasoned set

12   of standards explicating when continuances for labor certification are within the “range of

13   permissible decisions” available to an IJ, and when they are not. We have sometimes asked for

14   standards of the agency in other areas of immigration law. See, e.g., Liu, 455 F.3d at 116

15   (remanding to the BIA to establish standards regarding frivolousness determinations). Our

16   actions in this regard have received the express commendation of the Attorney General. See

17   Board of Immigration Appeals: Publication of Precedent Decisions, 73 Fed. Reg. 34,654, 34,660

18   (proposed June 18, 2008) (to be codified at 8 C.F.R. pt. 1003) (“[R]ather than undertaking to

19   establish its own legal standards as a matter of first impression, the court [in Liu] remanded the

20   case to the Board to provide precedential guidance on the issues arising under this provision. The

21   Second Circuit's explanation of its reasons for doing so are relevant in a broader sense . . . .”); see

22   also INS v. Ventura, 537 U.S. 12, 16 (2002) (agreeing with the Government that “[g]enerally


                                                       12
 1   speaking, a court of appeals should remand a case to an agency for decision of a matter that

 2   statutes place primarily in agency hands,” and noting the importance of this principle in the

 3   immigration context); Poole, 527 F.3d at 259 (same).

 4             As we noted earlier, there are, of course, cases, in this area where the denial of a

 5   continuance is clearly within the discretion of the IJ, see, e.g., Elbahja, 505 F.3d 125, and

 6   undoubtedly some where the denial would be an abuse. But there are also those in the middle as

 7   to which clear standards would be extremely helpful.9 The case before us is one of these.

 8             Rajah’s labor certification having not been approved, IJ Nelson summarily denied Rajah’s

 9   request for a continuance, as she earlier had indicated was her practice.10 Yet Rajah had

10   provided the IJ with letter evidence that processing of labor certifications was extremely

11   backlogged, and that the New York Department of Labor was that “working to the limits of [its]

12   abilities to process these applications as quickly as possible.” The IJ, and the BIA, determined

13   that the roughly eighteen month time span of Rajah’s removal proceedings was “sufficient

14   time”—but did not elaborate. Since most of the previous delays were not particularly linked to

15   the labor certification, one might ask, sufficient for what?

16             But still, it cannot be that the open-ended labor certification processes can give rise to

17   endless continuances and delays. And after all, the IJ denied the continuance only after the labor

18   certificate had been pending for three and half years and after multiple continuances during the

19   eighteen months it was pending before the IJ—including an additional one month continuance


               9
 1           The same was also true in cases that, like Liu, raised the question of when frivolousness
 2   determinations were appropriate.
               10
 1                  On November 21, 2003, IJ Nelson indicated that she didn’t “adjourn cases for labor
 2   certs.”

                                                         13
 1   after counsel had already been granted “one last” continuance for five months.

 2          But it also seems doubtful that an IJ can properly decide never to grant such continuances

 3   (as the IJ suggested in the case before us—but perhaps did not do). Given the delays endemic in

 4   almost every stage of acquiring any visa, it is imperative that the agency connect the notion of

 5   “sufficient time” with the practicalities of the labor certification and immigration process as well

 6   as with the intentions of Congress (1) in creating the labor certification and adjustment of status

 7   provisions in § 1255(i), and (2) in extending the sunset clause for filing for labor certification. It

 8   would also be important for the BIA to specify what significance, if any, should attach to the

 9   issuance of a labor certification after the agency that denied the continuance has acted, but while

10   the case is still pending in the courts, or before the agency on remand, a motion to reopen, or for

11   other reasons.

12          It is for the BIA in the first instance thus to identify the boundaries of the discretion that

13   its judges may exercise. See, e.g., Ventura, 537 U.S. at 16; Yuanliang Liu, 455 F.3d at 116.

14   And a case such as this one, where the petitioner was granted six continuances for various

15   reasons, and in which the labor certification was approved not long after the BIA affirmed the

16   IJ’s denial of a continuance, is an especially apt one for the BIA to consider these boundaries.

17          To that end, we GRANT the petition for review, VACATE the BIA’s order, and

18   REMAND the case to the BIA for further proceedings consistent with this opinion.

19




                                                       14